DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raja Rajendran on 10/08/2021.

The application has been amended as follows: 

The claims have been rewritten as follows:

1. An infinitely variable transmission, comprising: one or more driving non-circular gears mounted on an input shaft, each of the one or more driving non-circular gears is operably connected to one or more driven non-circular gears, wherein each of the one or more driven non-circular gears is operably connected to rotate an input disk of a scotch yoke mechanism, each scotch yoke mechanism revolves a crank pin around an axis of rotation of the respective input disk, wherein each crank pin is placed at an offset distance to the axis of rotation of the respective input disk, the offset distance of each crank pin can be altered simultaneously from 0 to a real value by an external force applied to a lever which is operatively connected to each crank pin, wherein each crank pin reciprocates one or more racks which are restricted to only move along pitch lines of the respective one or more racks, wherein each of the one or more racks is engaged with and rotates a pinion, wherein each pinion comprises a one way bearing and is mounted on a hollow output shaft, wherein the hollow output shaft is co-axially placed with the input shaft, and the input shaft passes completely through the output shaft. 
2. An infinitely variable transmission, comprising: one or more driving sprockets mounted on an input shaft, each of the one or more driving sprockets is operably connected via a chain to one or more idler sprockets and to one or more driven sprockets, wherein at least one of the driving or driven sprockets is non-circular, each of the one or more driven sprockets is operably connected to rotate an input disk of a scotch yoke mechanism, each scotch yoke mechanism revolves a crank pin around an axis of rotation of the respective input disk, wherein each crank pin is placed at an offset distance to the axis of rotation of the respective input disk, the offset distance of each crank pin can be altered simultaneously from 0 to a real value by an external force applied to a lever which is operatively connected to each crank pin, wherein each crank pin reciprocates one or more racks which are restricted to only move along pitch lines of the respective one or more racks, wherein each of the one or more racks is engaged with and rotates a pinion, wherein each pinion comprises a one way bearing and is mounted on a hollow output shaft, wherein the hollow output shaft is co-axially placed with the input shaft, and the input shaft passes completely through the output shaft.
29. An infinitely variable transmission, comprising: 
one or more scotch yoke modules, wherein each scotch yoke module comprises: a crank pin which revolves around a notched auxiliary input shaft, wherein the crank pin is at an offset distance between a longitudinal axis of the crank pin and the auxiliary input shaft that remain parallel to each other, the offset distance can be altered from zero, when the crank pin is co-axial with the auxiliary input shaft, to a non-zero real number by displacing the crank pin along a radial slot, wherein the radial slot is formed in an input disk, wherein the input disk is rigidly mounted on the notched auxiliary input shaft by a crank pin displacement mechanism, wherein the crank pin displacement mechanism comprises: a sliding collar disposed co-axially with the auxiliary input shaft, a mechanism which causes a relative axial translation of the sliding collar with respect to the auxiliary input shaft, wherein the relative axial translations causes a radial displacement of the crank pin; 
a common disk, which enables simultaneous axial translation of each sliding collar of the one or more scotch yoke modules; 
a slotted rack holder for each of the one or more scotch yoke modules, the slotted rack holder comprising: one or more racks, which are restricted to only move along a direction of a longitudinal axis of the one or more racks, and a crank pin slot for receiving a respective crank pin of the one or more scotch yoke modules, with the longitudinal axis of the crank pin slot being orthogonal to the one or more racks; 
an input shaft which completely passes through a common hollow pinion shaft; 
one or more angular velocity modules, each angular velocity module comprising: one or more driving non-circular gears mounted on the input shaft, each of the one or more driving non-circular gears driving one or more driven non-circular gears, wherein each of the one or more driven non-circular gears are mounted on a respective auxiliary input shaft of the one or more scotch yoke modules, wherein the one or more driven non-circular gears function as a carrier of a planetary gear system, the planetary gear system comprising one or more carrier shafts,  each carrier shaft having a free to spin planetary gear operationally engaged with a stationary sun gear, a primary cam that is axially attached to each planetary gear and operably engages with a secondary cam that is axially  attached to the respective auxiliary input shaft of the one or more scotch yoke modules;
a rectifier module for each of the one or more racks comprising: a pinion engaged with a respective rack, and each pinion is mounted on the common hollow pinion shaft through a computer-controlled clutch, a one-way bearing or a ratchet mechanism; 
wherein the one or more angular velocity modules are arranged such that a uniform rotation of each of the one or more driving non-circular gears via the input shaft, causes a non-uniform angular velocity of the one or more driven non-circular gears, wherein the non-uniform angular velocity causes a respective planetary gear meshing with a respective stationary sun gear to revolve around a longitudinal axis of a respective driven non-circular gear while rotating along with a respective primary cam and exerting a tangential force on a respective secondary cam causing the respective secondary cam to rotate along with a respective auxiliary input shaft, rotation of the respective auxiliary input shaft causes a respective crank pin to reciprocate respective one or more racks substantially along the longitudinal axis of the respective one or more racks at a substantially constant velocity and slowing down briefly during direction reversal and accelerating to the substantially constant velocity, wherein a magnitude of the reciprocation is proportional to the offset distance of the respective crank pin and the respective auxiliary input shaft of each of the one or more scotch yoke mechanisms, and the reciprocation of the respective one or more racks causes an alternating rotation of a respective pinion and the alternating rotation of the respective pinion is converted to a unidirectional rotation of the common hollow pinion shaft via the computer-controlled clutch, the one-way bearing or the ratchet mechanism.
30. The infinitely variable transmission of claim 29, wherein the auxiliary input shaft of the one or more scotch yoke mechanisms has a non-circular cross section, and the sliding collar of the one or more scotch yoke mechanisms has a non-circular orifice matching the non-circular cross section.
Claims 31-32 have been cancelled.
33. The continuously variable transmission of claim 29, further comprising a dummy rack, a dead weight and a wheel for each of the one or more racks, wherein the dummy rack has a substantially similar mass and is oriented 180 degrees relative to a respective one of the one or more racks; wherein the dead weight and the wheel transfer motion from the respective one of the one or more racks to the dummy rack, and the dummy rack moves in a substantially opposite direction of the respective one of the one or more racks, wherein the movement cancels vibration due to an oscillatory motion of the slotted rack holder for each of the one or more scotch yoke modules.
34. The continuously variable transmission of claim 29, wherein the one or more scotch yoke modules further comprises a dummy crank pin having a mass substantially identical to a mass of the crank pin and slides in an opposite direction of the crank pin. 
35. The continuously variable transmission of claim 29, further comprising: a differential assembly comprising an input miter bevel gear and a pair of substantially co- axial output miter bevel gears operably connected with the input miter bevel gear such that the output miter bevel gears rotate in opposite directions, each output miter bevel gear having a through-bore substantially at a central axis thereof and are substantially co-axial with each other; a through-shaft positioned through the through-bores of the output miter bevel gears; and a pair of collars operably coupled with the through-shaft and rotatably fixed therewith, each collar configured to move axially along the through-shaft independently of the other collar and configured to engage with one of the output miter bevel gears; wherein the hollow pinion shaft is operably coupled with the input miter bevel gear to rotate the input miter bevel gear. 
36. The continuously variable transmission of claim 35, wherein: when a first one of the collars is engaged with a first one of the output miter bevel gears and a second one of the collars is not engaged with a second one of the output miter bevel gears, the through-shaft rotates about its longitudinal axis in a first direction corresponding to a rotational direction of the first one of the output miter bevel gears; and when the second one of the collars is engaged with the second one of the output miter bevel gears and the first one of the collars is not engaged with the first one of the output miter bevel gears, the through-shaft rotates about its longitudinal axis in a second direction corresponding to a rotational direction of the second one of the output miter bevel gears.  
37. The continuously variable transmission of claim 35, wherein when neither of the collars is engaged with the output miter bevel gears, the through-shaft is free to rotate in any direction about its longitudinal axis.   
38. The continuously variable transmission of claim 35, when each of the collars is engaged with a respective one of the output miter bevel gears, the through-shaft is restricted from rotating about its longitudinal axis.   
39. The continuously variable transmission of claim 29, wherein the input shaft is connected to a ring gear, a carrier or a sun gear, an output from the hollow pinion shaft is connected to another one of the ring gear, the carrier or the sun gear and a final output is connected to another one of the ring gear, the carrier, or the sun gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658